     Case 2:17-cv-08937-DMG-FFM Document 70 Filed 06/06/19 Page 1 of 1 Page ID #:1149




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

CRYTEK GmbH,                                                            CASE NUMBER

                                                         Plaintiff(s)                  CV 17-8937-DMG (FFMx)
                                     v.
CLOUD IMPERIUM GAMES CORP. and ROBERTS                                         ORDER ON REQUEST FOR APPROVAL
SPACE INDUSTRIES CORP.,                                                        OF SUBSTITUTION OR WITHDRAWAL
                                                     Defendant(s)                        OF ATTORNEY


         The Court hereby orders that the request of:

CRYTEK GmbH,                                         ✘    Plaintiff       Defendant      Other
                     Name of Party

to substitute Ben M. Davidson                                                                                           who is

        ✘   Retained Counsel               Counsel appointed by the Court (Criminal cases only)                    Pro Se

4500 Park Granada Boulevard, Suite 202
                                                                  Street Address
      Calabasas, CA 91302                                                          ben@dlgla.com
                             City, State, Zip                                                     E-Mail Address

         (818) 918-4622                              (310) 473-2941                               181464
                     Telephone Number                             Fax Number                               State Bar Number

as attorney of record instead of James Y. Pak, Kevin J. Minnick, P. Anthony Sammi, and Kurt Wm. Hemr
                                                     List all attorneys from same firm or agency who are withdrawing.




is hereby             ✘   GRANTED               DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.


            Dated June 6, 2019
                                                                           Dolly M. Gee, U. S. District Judge



G–01 ORDER (09/17)           ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
